Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ABERDEEN FUNDS Aberdeen International Equity Fund Typographical Correction to the Aberdeen Funds Global Series Prospectus dated February 28, 2009 The investment objective for the Aberdeen International Equity Fund found on page 27 of the Aberdeen Funds Global Series Prospectus is replaced with the following in order to correct a typographical error: The International Equity Fund seeks long-term capital growth by investing primarily in equity securities of companies located inEurope, Australasia, the Far East and other regions, including developing countries.
